Citation Nr: 0920082	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  07-17 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for right hip disability.

2.  Whether a timely notice of disagreement with the denial 
of entitlement to service connection for degenerative disc 
disease of the upper lumbar spine was received.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to 
December 1986.

This case comes before the Board of Veterans' Appeals on 
appeal from a December 2005 rating decision and a June 2007 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York.


REMAND

Initially, the Board notes that the Veteran's claim of 
entitlement to service connection for degenerative disc 
disease of the upper lumbar spine was denied in the December 
2005 rating decision.  Notice was provided to the Veteran in 
January 2006.  In May 2007, the RO received a letter from the 
Veteran which it interpreted as a notice of disagreement with 
that determination.  By letter mailed in June 2007, the RO 
informed the Veteran that her disagreement was untimely and 
that she had the right to appeal its determination concerning 
the timeliness of her notice of disagreement.

In a letter dated in July 2007, the Veteran argued that she 
had submitted a timely notice of disagreement with the 
December 2005 rating decision.  The Board finds that this 
letter constitutes a notice of disagreement with the RO's 
determination that a timely notice of disagreement with the 
denial of entitlement to service connection for degenerative 
disc disease of the upper lumbar spine had not been received.  
Because the notice of disagreement placed the issue in 
appellate status, the matter must be remanded for the 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999).

The Veteran contends that she is entitled to an initial 
rating higher than 10 percent for right hip disability.  

In June 2005, the Veteran indicated that she had been 
evaluated by the New York State Office of Temporary and 
Disability Assistance (OTDA) and asked the RO to contact them 
to obtain any pertinent records.  Although documents 
pertaining to the disposition of her disability claim by OTDA 
are associated with the claims file, it does not appear from 
the record that the RO attempted to obtain the records that 
OTDA relied upon in making its determination.  Since those 
records may be pertinent to the Veteran's claim for a higher 
initial rating, efforts should be made to obtain them.  See 
38 C.F.R. § 3.159(c)(1) (2008).

In addition, the Veteran indicated in the May 2007 statement 
which was accepted as her substantive appeal that a private 
company, HS Systems, Inc. (HSS), had been contracted by New 
York State to conduct her disability evaluation.  The RO 
attempted to obtain records from HSS using the address 
supplied by the Veteran but was unsuccessful since that 
address was incorrect.  The RO informed the Veteran of this 
fact, and she subsequently provided copies of pamphlets and 
appointment letters mailed to her by HSS.  These documents 
indicate that the Veteran was evaluated by HSS in December 
2003 and May 2004 and also show the correct mailing address 
for the company.  Since HSS may possess additional records 
pertinent to the Veteran's claim, VA has a duty to make 
reasonable efforts to obtain them.  See 38 C.F.R. 
§ 3.159(c)(1).

Finally, the Veteran wrote in a July 2005 statement that she 
was scheduled for treatment at the New York University 
Hospital for Joint Diseases in August 2005.  The most recent 
records from that institution and associated with the claims 
folders are dated in July 2005.  Efforts should be made to 
obtain any additional treatment records since they may be 
pertinent to the Veteran's claim.  See 38 C.F.R. 
§ 3.159(c)(1).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The Veteran and her representative 
should be provided a statement of the 
case on the issue of whether a timely 
notice of disagreement with the denial 
of entitlement to service connection 
for degenerative disc disease of the 
upper lumbar spine was received.  They 
also should be informed of the 
requirements to perfect an appeal with 
respect to this issue.  

2.  The AMC or the RO should request 
the Veteran to provide the identifying 
information and any necessary 
authorization to enable VA to obtain 
any outstanding records pertaining to 
treatment or evaluation of her right 
hip during the period of this claim, to 
include pertinent records in the 
possession of the New York State Office 
of Temporary and Disability Assistance, 
HS Systems, Inc., and New York 
University Hospital for Joint Diseases.  
The AMC or the RO should undertake 
appropriate development to obtain a 
copy of all pertinent records 
identified but not provided by the 
Veteran.  If it is unable to obtain any 
such evidence, it should so inform the 
Veteran and her representative and 
request them to provide the outstanding 
evidence.

3.  The AMC or the RO also should 
undertake any other development it 
determines to be warranted.

4.  Then, the AMC or the RO should 
readjudicate the claim for an initial 
rating higher than 10 percent for right 
hip disability.  If the benefit sought 
on appeal is not granted to the 
Veteran's satisfaction, the Veteran and 
her representative should be furnished 
a supplemental statement of the case 
and provided an appropriate opportunity 
to respond before the claims folders 
are returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until she is otherwise 
notified, but she has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

